PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/914,978
Filing Date: 26 Feb 2016
Appellant(s): FURUYAMA et al.



__________________
Douglas Mueller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/22/2021.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 09/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 5, 6, 7, 8, 10, 11, 14, 15, 16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011158408 A1 (for translation see US 20130074691) (herein known as FURUYAMA) in view of US 4832997 (herein known as BALANZAT), and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011158408 A1 (for translation see US 20130074691) (herein known as FURUYAMA) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of US 6120875 (herein known as HAUMONT).
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011158408 A1 (for translation see US 20130074691) (herein known as FURUYAMA) in view of US 4832997 (herein known as BALANZAT), and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of JP2007296952 A (herein known as ARAKAWA).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011158408 A1 (for translation see US 20130074691) (herein known as FURUYAMA) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus  as applied to claims above, and further in view of US 6130175 (herein known as RUSCH), as evidenced by “What Wavelength Goes With a Color” (herein known as NASA).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011158408 A1 (for translation see US 20130074691) (herein known as FURUYAMA) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of US 6130175 (herein known as RUSCH).
Claims 17, 19, 20, 25, 26 , 28,33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012117476 A1 (for translation see US 20130333978) (herein known as ABE) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012117476 A1 (for translation see US 20130333978) (herein known as ABE) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of JP2007296952 A (herein known as ARAKAWA).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011158408 A1 (for translation see US 20130074691) (herein known as FURUYAMA) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of US 20150231577 (herein known as NAIR).
s 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012117476 A1 (for translation see US 20130333978) (herein known as ABE) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of US 20150231577 (herein known as NAIR).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011158408 A1 (for translation see US 20130074691) (herein known as FURUYAMA) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of WO 2012117476 A1 (for translation see US 20130333978) (herein known as ABE).
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 1,2,3,4,5,6,7,8,10,11,12,13,14,15,16,17,19,20,21,22,23,24,25,26,27,28,33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
(2) Response to Argument
Applicant argues at page(s) 11-14, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection.
Considering that this rejection was withdrawn, then this argument is moot.

Appellant argues at page(s) 14, particularly “As acknowledged on page 11 of the Office Action dated September 17, 2020, Furuyama does not teach or suggest a first set of through holes that extends in a first oblique with respect to a direction perpendicular to the principal surface of the film, or a second set of the through holes that extend in a second oblique direction with respect to the direction perpendicular to the principal surface of the film. Furuyama further does not provide the hole diameter of 4.5 pm or more and 15 pm or less provided in claim 1."
In response, respectfully, the Examiner does not find the argument persuasive.  Contrary to the Appellant's assertion, "FURUYAMA teaches...have a diameter within the claimed range, especially at fig 1, para 18" at pg 10 para 2 of the Office correspondence 9/17/21; Since, the Appellant has not argued this, then it is taken that the Appellant has aquiecesced to this point.
Otherwise, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argues at page(s) 14, particularly “Balanzat does not remedy the deficiencies of Furuyama. Balanzat is directed to filter membranes, which allow fluid to pass. In particular, Balanzat is directed to increasing flow rate through the filter (Balanzat at col. 1, lines 25-40 and col. 3, lines 46-52). In contrast, Furuyama is directed to a water-proof membrane and thus is directed to preventing the flow of water through the provided membrane. Balanzat thus is contrary to the purpose of Furuyama for providing a waterproof membrane. As stated in the Declaration of Masaaki Mori filed alongside the Amendment After Final of April 27, 2020, persons of skill in the art would thus have no motivation or expectation of success to modify a water-proof membrane with the structure of Balanzat that seeks to 
In response, respectfully, the Examiner does not find the argument persuasive.  BALANZAT does not contradict FURUYAMA "waterproof". Appellant has failed to explain how "preventing the flow of water" is contradicted by "Balanzat is directed to filter membranes, which allow fluid to pass"; "fluid" and "water" are different words, which the Appellant has not disputed.; The Appellant has previously been put on notice of this difference, such as Office correspondence 9/17/21 pg 69 para 2. Since, the Appellant has not addressed this notice, then it is taken that the Appellant has acquiesced that there is a difference among "fluid" and "water". The Appellant has acquiesced that there is a lack of evidence that FURUYAMA "preventing the flow of water" sufficiently conflicts with "Balanzat is directed to filter membranes, which allow fluid to pass"; 
Moreover, in the combination BALANZAT in general is referred to for its through-hole angle, see pg 11 last 3 paragraphs and pg 12 paragraphs 1-2 of Office correspondence 9/17/21. The Appellant has failed to provide a reasonable argument that changing the through-hole angle of FURUYAMA, based upon the teaching of BALANZAT would suddenly make the membrane of FURUYAMA not waterproof (in other words, the Appellants argument is unreasonable). 
Furthermore, the Appellant has acquiesced from the Office Action 9/17/20 pg 10 para 2 "FURUYAMA teaches waterproof gas-permeable membrane comprising:, especially at fig 1, para 7"; emphasis on the "gas-permeable" (in other words, fluid permeable). So, the Appellant has supported the motivation "for the benefit of increasing the fluid flowrate which can be filtered by membrane as taught by BALANZAT especially at c3ln45-50" of pg 12 last paragraph of Office Action 9/17/20. So, the Appellant has failed to clearly identify a contradiction in the combination.  As well, the declaration 

Appellant argues at page(s) 14, particularly “Balanzat expressly states that the porosity cannot exceed 30% (Balanzat at col. 4, lines 15-20). As stated in the Declaration, the structure of Balanzat is for a permeable membrane that is subject to smaller mechanical forces than would be experienced by a waterproof membrane such as Furuyama (Declaration at Section III). Thus, even if Furuyama were modified to include pores according to Balanzat, a person of skill would not exceed the recited porosity in Balanzat. Indeed, a person of skill would instead likely lower the porosity of Balanzat below that upper"
page(s) 15, particularly “range when applying Balanzat to the waterproof membrane of Furuyama. Accordingly, even if a person of skill were to combine Balanzat with Furuyama, the result of the combination would not have the hole density or porosity of claim 1, which recites that the resin film has a porosity of more than 30%.
In response, respectfully, the Examiner does not find the argument persuasive.  Contrary, to the Appellant's assertion, "FURUYAMA teaches...the resin film has a porosity within the claimed range, especially at fig 1, para 20" at pg 10 para 2 of the Office correspondence 9/17/21; Since, the Appellant has not argued this point, then it is taken that the Appellant has acquiesced to this point.
 Otherwise, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Contrary to the Appellant's assertion the combination does not require the porosity of BALANZAT for the combination with FURUYAMA. So, the allegations either being setforth by the 
For the sake of argument, the porosity discussion at c4ln 12-24 of BALANZAT deals with "small diameter pores 27, 28...issuing within the large diameter pores 26". The combination does not rely on large diameter pores in addition to small diameter pore. Moreover, the combination BALANZAT in general is referred to for its through-hole angle of the small diameter pores, see pg 11 last 3 paragraphs and pg 12 paragraphs 1-2 of Office correspondence 9/17/21. The Appellant has failed to provide a reasonable argument of why changing the through-hole angle of FURUYAMA, would involve BALANZAT's additional issue of "small diameter pores 27, 28...issuing within the large diameter pores 26" c4ln 12-24 (in other words, the Appellants argument is unreasonable). 
For the sake of argument, in response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Appellant argues at page(s) 15, particularly “Further, the suggested combination of Furuyama and Balanzat would not result in a membrane that provides the gas permeability and water resistance of claim 1. Balanzat, being directed to pore structures for increasing flow through a filter membrane for 
page(s) 15, particularly “Modification of Furyama according to Balanzat thus would not yield the claimed membrane or the porosity recited in claim 1 and further would not possess the water entry properties recited therein. The obviousness rejection thus is in error, even if Furuyama would be modified according to Balanzat.
In response, respectfully, the Examiner does not find the argument persuasive.  FURUYAMA teaches having a water entry pressure within the claimed range as measured according to Method B (high hydraulic pressure method) of water penetrating test specified in JIS L 1092, especially at fig 1, para 31, table 1, claim 7; So, contrary to the Appellant's assertion the combination does not require the water entry pressure within the claimed range of BALANZAT for the combination with FURUYAMA; Appellant has failed to provide any evidence beyond a mere allegation that "Balanzat, being directed to pore structures for increasing flow through a filter membrane for fluids, would drastically increase the penetration by water and thus result in a severely lowered the water entry pressure for any resulting membrane".
Contrary, to the Appellant's assertion, "FURUYAMA teaches...the resin film has a porosity within the claimed range, especially at fig 1, para 20" at pg 10 para 2 of the Office correspondence 9/17/21

Appellant argues at page(s) 15, particularly “As described in Section IV of the Declaration, the porosity, hole density, and angles of the through holes recited in claim 1 provide the unexpected benefit of high gas permeability while maintaining high waterproofing effectiveness (present specification at 
page(s) 16, particularly “combination of gas permeability and water resistance of the membrane recited in claim 1, features that would not result from or be appreciated in view of Furuyama and Balanzat.
In response, respectfully, the Examiner does not find the argument persuasive.  Contrary to the Appellant's assertion does not describe "the unexpected benefit" beyond merely reciting "the porosity, hole density, and angles of the through holes recited in claim 1 provide the unexpected benefit of high gas permeability while maintaining high waterproofing effectiveness (present specification at paragraphs [0012] and [0124])." Merely, asserting "the unexpected benefit" is not an explanation of why it is considered "the unexpected benefit".  Moreover, "present specification at paragraphs [0012] and [0124]" do not discuss the following "Furuyama"; and "present specification at paragraphs [0012] and [0124]" do not discuss "unexpected benefit".
Moreover, The examples are not "directly comparable".  A more reasonable explanation is that the Appellant choose examples having less material blocking permeability (thru having instant spec 

Appellant argues at page(s) 16, particularly “Robeson does not remedy the deficiencies of Furuyama and Balanzat. Robeson is silent regarding the arrangement, size, or density of pores on a polymer membrane as those are recited in claim 1."
In response, respectfully, the Examiner does not find the argument persuasive.  Appellant’s argument(s) refer to previous argument(s), which the Appellant is invited to see previous rebuttal(s), respectively. Otherwise, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


In response, respectfully, the Examiner does not find the argument persuasive.  Appellant’s argument(s) refer to previous argument(s), which the Appellant is invited to see previous rebuttal(s), respectively. Otherwise, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argues at page(s) 16, particularly “Accordingly, claim 1 and its dependent claims 3, 5-8, 10, 11, 14-16, and 22 are patentable over Furuyama, Balanzat, Robeson, and Kessler."
In response, respectfully, the Examiner does not find the argument persuasive.  Appellant’s argument(s) refer to previous argument(s), which the Appellant is invited to see previous rebuttal(s), respectively. 

Appellant argues at page(s) 16, particularly “With respect to claim 2, Haumont is directed to fluid filters and supports for cell cultures, both of which allow fluids to pass. Persons of skill in the art would not have any motivation or expectation of success modify a waterproof membrane such as Furuyama according to the through hole structure of Haumont. "
In response, respectfully, the Examiner does not find the argument persuasive.  Nowhere does HAUMONT state “fluid” or “fluids”. The Appellant assertion that “supports for cell cultures, both of 

Appellant argues at page(s) 16, particularly “Haumont further states that when the mean angle of inclinations of the perforations is 10 degrees or more, perforation density should be reduced (Haumont at col. 7, lines 20-40). Accordingly, modification based on Haumont would further distance the porosity and hole density of a membrane of Furuyama and Balanzat from what is recited in claim 1, from which claim 2 depends. Haumont thus does not remedy the deficiencies of Furuyama, Balanzat, Robeson, and Kessler as discussed above. Thus, claim 2 is patentable over the suggested combination of Furuyama, Balanzat, Robeson, Kessler, and Haumont."
In response, respectfully, the Examiner does not find the argument persuasive.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  HAUMONT does not state "that when the mean angle of inclinations of the perforations is 10 degrees or more, perforation density should be reduced" at col. 7, lines 20-40; contrary to Appellant's assertion. Appellant’s argument(s) refer to previous argument(s), which the Appellant is invited to see previous rebuttal(s), respectively. 

Appellant argues at page(s) 16, particularly “With respect to claim 4, claim 4 depends from claim 1. Arakawa does not remedy the deficiencies of Furuyama, Balanzat, Robeson, and Kessler as discussed above. Thus, claim 4 is patentable over the suggested combination of Furuyama, Balanzat, Robeson, Kessler and Arakawa."


Appellant argues at page(s) 16, particularly “With respect to claim 12, claim 12 depends from claim 1. Rusch and NASA do not remedy the deficiencies of Furuyama, Balanzat, Robeson, and Kessler as discussed above. Thus,"
page(s) 17, particularly “claim 12 is patentable over the suggested combination of Furuyama, Balanzat, Robeson, Kessler, Rusch, and NASA.
In response, respectfully, the Examiner does not find the argument persuasive.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argues at page(s) 17, particularly “With respect to claim 13, claim 13 depends from claim 1. Rusch does not remedy the deficiencies of Furuyama, Balanzat, Robeson, and Kessler as discussed above. Thus, claim 13 is patentable over the suggested combination of Furuyama, Balanzat, Robeson, Kessler and Rusch."
In response, respectfully, the Examiner does not find the argument persuasive.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In 

Appellant argues at page(s) 17, particularly “With respect to claim 23, claim 23 depends from claim 1. Nair does not remedy the deficiencies of Furuyama, Balanzat, Robeson, and Kessler as discussed above. Thus, claim 23 is patentable over the suggested combination of Furuyama, Balanzat, Robeson, Kessler, and Nair."
In response, respectfully, the Examiner does not find the argument persuasive.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argues at page(s) 17, particularly “With respect to claim 24, claim 24 depends from claim 1. Abe does not remedy the deficiencies of Furuyama, Balanzat, Robeson, and Kessler as discussed above. Thus, claim 24 is patentable over the suggested combination of Furuyama, Balanzat, Robeson, Kessler, and Abe."
In response, respectfully, the Examiner does not find the argument persuasive.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


In response, respectfully, the Examiner does not find the argument persuasive.  For the features that the Appellant has not specifically traversed, it is taken that the Appellant acquiesces to such positions, regardless of the generic disclaimer.

Appellant argues at page(s) 17, particularly “III. Claim 17 and its Dependent Claims are Patentable Over the Art of Record"
page(s) 17, particularly “As acknowledged on page 23 of the Office Action dated September 17, 2020, Abe does not teach or suggest a first set of the through holes that extend in a first oblique with respect to a direction perpendicular to the principal surface of the film, and a second set of the through holes that extend in a second oblique direction with respect to the direction perpendicular to the principal surface of the film as recited in claim 17.
In response, respectfully, the Examiner does not find the argument persuasive.  ;
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argues at page(s) 17, particularly “Abe further does not provide the hole diameter of 4.5 pm or more and 15 pm or less provided in claim 17. Abe discloses that the hole diameter relates to deformation following a pressure test. "


Appellant argues at page(s) 17, particularly “As shown in the Declaration, the relationship shown in Abe would result in high and unacceptable levels of deformation in line with Comparative Example 3 of Abe at hole sizes of 3 pm or more, below the lower end of the range recited in Claim 1 (Declaration at Section V). Accordingly, a person of skill would not, based on the disclosure of Abe, select a hole diameter"
page(s) 18, particularly “4.5 pm or more and 15 pm or less provided in claim 17, based on Abe’s own teachings regarding pore diameter and deformation of the membrane.
In response, respectfully, the Examiner does not find the argument persuasive.  This is arguing a lack of enablement at 10um, and the Examiner disagrees that the Appellant's argument has failed to rise above the concern of flawed reasoning to justify lack of enablement of Abe at 10um; Appellant has failed in explaining why their were justified in picking the limited selective number of data points, applying second-order approximation of Excel, and Excels prediction of the future of that approximation. Notably, the Appellant doesn't have data on a real tests at these larger diameters from Abe, but rather the Appellant's has very questionable work. Appellant's argument is biased questionable speculation, which is far from sound reasoning and not evidence; in summary Appellant's argument fails justifying lack of enablement of explicit "10 um" of Abe, especially at fig 1, para 20,22

Appellant argues at page(s) 18, particularly “Balanzat does not remedy the deficiencies of Abe discussed above. Balanzat is directed to a fluid filter that allows fluid to pass. In contrast, Abe is directed 
In response, respectfully, the Examiner does not find the argument persuasive.  Appellant has failed to explain how "allows fluid to pass" is contradicted by "waterproof membrane"; "fluids" and "waterproof" are different words.  The Appellant has failed to clearly identify a contradiction in the combination.

Appellant argues at page(s) 18, particularly “Balanzat further expressly states that the porosity cannot exceed 20 to 30%. As noted in the Declaration at Section III and described above with respect to claim 1, the relative mechanical needs of Balanzat versus a waterproof membrane, such as that of Abe, would lead a person of skill to select a porosity towards the lower end of the range. Thus, even if a person of skill were to modify Abe according to the teachings of Balanzat, it would not result in a membrane having the pore density or porosity of claim 17, which recites that the resin film has a porosity of more than 30%. Even if Balanzat were to be combined with Abe, the combination would not result in the porosity recited in claim 17, and the rejection thus is erroneous."
In response, respectfully, the Examiner does not find the argument persuasive.  Appellant has failed to fulfill their duty to actually cite where "Balanzat further expressly states that the porosity cannot exceed 20 to 30%.". BALANZAT c4ln 15-17 "The first is that the small diameter pores 27, 28 are disposed in a random manner and that the proportion thereof issuing within the large diameter pores 26 does not exceed the porosity thereof on the surface 31. However, for mechanical reasons, said 
ABE teaches the resin film has a porosity within the claimed range, especially at fig 1, para 24.
Appellant has failed to provide evidence for the mere assertion "Furuyama is directed to a water-proof membrane which should block water penetration and thus is expected to be exposed to larger mechanical forces than that generated in the filter membranes of Balanzat which allow passage of water" Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)
Appellant has failed to provide evidence for the mere assertion "even if Furuyama were modified to include pores according to Balanzat, it would not result in a membrane having the hole density or porosity of Claim 1, which recites that the resin film has a porosity of more than 30%" Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)."

Appellant argues at page(s) 18, particularly “Robeson also does not remedy the deficiencies of Abe and Balanzat. As described above, Robeson is directed to gas diffusion and does not teach or suggest through holes, and further does not teach or suggest sound transmission properties or modification to achieve particular sound transmission properties."
In response, respectfully, the Examiner does not find the argument persuasive.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by 

Appellant argues at page(s) 18, particularly “Kessler also does not remedy the deficiencies of Abe, Balanzat, and Robeson. Kessler is relied on as evidence of relationships between permeability and separation factor, and does not, alone or in combination with the other art of record, teach or suggest the arrangement, size, or density of pores on a polymer membrane as those are recited in claim 1."
page(s) 18, particularly “Accordingly, claim 17 and its dependent claims 19, 20, 25, 26, and 28 are patentable over Abe, Balanzat, and Robeson.
In response, respectfully, the Examiner does not find the argument persuasive.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant argues at page(s) 19, particularly “With respect to claim 21, claim 21 depends from claim 17. Arakawa does not remedy the deficiencies of Abe, Balanzat, Robeson, and Kessler as discussed above. Thus, claim 21 is patentable over the suggested combination of Abe, Balanzat, Robeson, Kessler, and Arakawa."
In response, respectfully, the Examiner does not find the argument persuasive.  In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In 

Appellant argues at page(s) 19, particularly “With respect to claim 27, Claim 27 depends from claim 17. Nair does not remedy the deficiencies of Abe, Balanzat, Robeson, and Kessler as discussed above. Thus, claim 27 is patentable over the suggested combination of Abe, Balanzat, Robeson, Kessler, and Nair."
page(s) 19, particularly “Accordingly, claim 17 and its dependent claims 19-21 and 25-28 are patentable over the art of record, and the rejections are in error. Appellant does not concede the correctness of the rejections for features not discussed above.”
In response, respectfully, the Examiner does not find the argument persuasive.  It is taken that since the Appellant does not have specific explicit traverse for “features not discussed”, that the Appellant at least acquiesces to said features. 
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant Declaration argues at page(s) 1, particularly “I. There would have been no reasonable basis for persons skilled in the art to combine US 2013/0074691 (hereinafter, referred to as Furuvama) and IJS 4,832,997 (hereinafter, referred to as Balanzat). Balanzat is directed to filter membranes, which allow fluid to pass."
page(s) 1, particularly “In particular, Balanzat is directed to increasing flow rate through the filter (col. 1, lines 25-40 and col. 3, lines 46-52). In contrast, Furuyama is directed to a water-proof 
page(s) 2, particularly “purpose of Balanzat, increasing flow of water, thus is contrary to the purpose of Furuyama for providing a waterproof membrane. A person of skill in the art would have no motivation or expectation of success to modify a water-proof membrane with the structure of Balanzat that seeks to increase fluid flow through a membrane.
In response, respectfully, the Examiner does not find the argument persuasive.  ;
Appellant has failed to explain how "preventing the flow of water" is contradicted by "Balanzat is directed to filter membranes, which allow fluid to pass"; "fluid" and "water" are different words.  The Appellant has failed to clearly identify a contradiction in the combination.

Appellant Declaration argues at page(s) 2, particularly “II. The combination of Furuyama and Balanzat suggested in the Action would not achieve the gas permeability and water resistance of Claim 1. Even if Furuyama would be modified according to Balanzat, such modification would necessarily, according to the purpose of Balanzat, increase penetration by water and thus would not result in a membrane having a water entry pressure of 2 kPa or more as measured according to Method B (high hydraulic pressure method) of water penetrating test specified in IIS L 1092 as recited in Claim 1."
In response, respectfully, the Examiner does not find the argument persuasive.  Appellant has failed to provide evidence for the mere assertion "The combination of Furuyama and Balanzat suggested in the Action would not achieve the gas permeability and water resistance of Claim 1" Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)
Appellant has failed to provide evidence for the mere assertion "Even if Furuyama would be modified according to Balanzat, such modification would necessarily, according to the purpose of Balanzat, increase penetration by water and thus would not result in a membrane having a water entry 

Appellant Declaration argues at page(s) 2, particularly “III. Balanzat expressly states that the porosity cannot exceed 30% for mechanical reasons (col. 4, lines 15-20). Furuyama is directed to a water-proof membrane which should block water penetration and thus is expected to be exposed to larger mechanical forces than that generated in the filter membranes of Balanzat which allow passage of water. Thus, even if Furuyama were modified to include pores according to Balanzat, it would not result in a membrane having the hole density or porosity of Claim 1, which recites that the resin film has a porosity7 of more than 30%."
In response, respectfully, the Examiner does not find the argument persuasive.  Appellant has failed to provide evidence for the mere assertion "Furuyama is directed to a water-proof membrane which should block water penetration and thus is expected to be exposed to larger mechanical forces than that generated in the filter membranes of Balanzat which allow passage of water" Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)
Appellant has failed to provide evidence for the mere assertion "even if Furuyama were modified to include pores according to Balanzat, it would not result in a membrane having the hole density or porosity of Claim 1, which recites that the resin film has a porosity of more than 30%" Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant Declaration argues at page(s) 2, particularly “IV. The specific combination of features of the membrane, such as the diameter of through holes, the porosity', the hole density, the sets of the through holes, and the angles of the through holes recited in Claim 1 provide unexpectedly high gas permeability in combination with maintaining high waterproofing effectiveness (present specification at paragraphs [0012] and [0124]). The gas permeability of a membrane according to Claim 1 can be eight times larger than that of Furuyama, while still maintaining comparable water entry7 pressures (compare Example 2 disclosed in the present specification at [0124] to Example 2 of Furuyama disclosed at paragraphs [0042] and [0051]). Note that these examples are directly comparable. The gas permeability7 1.5 [sec/1 OOmL] expressed by Gurley number G can be converted to the gas permeability 1.05 [ cm3/(cm2*sec)] expressed by Frazier number F with using the conversion formula: F=1.57/G. The formula is disclosed in, for example, IJS 2015/0050464. Balanzat is directed to increasing fluid flow through a filter,"
page(s) 3, particularly “and persons of skill thus would not expect, based on Balanzat, that the angling of the through holes would continue to provide sufficient water resistance at the level recited in Claim 1. Thus, the features provide unexpected results with respect to the combination of gas permeability while maintaining the water resistance of the membrane recited in Claim 1.
In response, respectfully, the Examiner does not find the argument persuasive.  The examples are not "directly comparable", having less material blocking permeability (thru having instant spec example 2 with pores nearly twice the size of FURUYAMA example 2 and/or about 2.5 times as many pores per mm2) is intuitively sufficient rationale for the larger gas permeability by having about 10 times less material blocking the gas trying to permeate (2^2*2.5=10); which is figured in that area of a circle is pi multiple by radius squared, so doubling the pore size, causes 4 times more area; multiplying 4 times more area by 2.5 as many pores per mm2; also, there is 100 mm2 per 1 cm2, so 1.8x10^6 holes/cm^2 is 

Appellant Declaration argues at page(s) 3, particularly “V. US 2013/0333978 (hereinafter, referred to as Abe) discloses a hole diameter (0.01 pm or more and 10 pm or less) of the through holes (paragraph [0022]). However, Abe is silent on the hole diameter range of 4.5 pm or more and 15 pm or less, which is recited in Claim 1. Further, the persons would have no motivation to modify the membrane of Abe so as to have the above-mentioned hole diameter range. Abe evaluates an amount of deformation of a membrane after pressure test, and Examples and Comparative Examples of Abe are distinguished by the amount of deformation (Tables 1 and 2; paragraph [0066]). From the results shown in Tables 1 and 2, the persons can recognize that the increment of the average hole diameter of the membrane increases the amount of deformation, and the increased amount of deformation will reach the value (4 mm) of Comparative Example 3 when the average hole diameter is 3 pm or more (see the graph below)."
page(s) 3, particularly “Please note that an additional data (average pore diameter ::: 2.2 pm, amount of deformation = 3.3 mm), which shows more clearly the relationship between the hole diameter and the amount of deformation in the membrane of Abe, is also plotted in the graph. The additional data is evaluated by the inventors on the basis of the method disclosed in Abe to a membrane 
In response, respectfully, the Examiner does not find the argument persuasive.  This is arguing a lack of enablement at 10um, and the Examiner disagrees that the Appellant's argument has failed to rise above the concern of flawed reasoning to justify lack of enablement of Abe at 10um; Appellant has failed in explaining why they were justified in picking the limited selective number of data points, applying second-order approximation of Excel, and Excels prediction of the future of that approximation. Notably, the Appellant doesn't have data on real tests at these larger diameters from Abe, but rather the Appellant's has very questionable prediction from an approximation.
To indicate the Appellant's reasoning has the concern of being flawed is similarly applying the Appellant's biased selection of picking points and applying second-order approximation of Excel, with prediction of the future of comparative examples 2,3; then it is seen, the opposite trend, that deformation is inversely related to pore diameter; which contradicts the Appellant's conclusion.
[Chart]
Appellant's argument is biased questionable speculation, which is far from sound reasoning and especially far from evidence; Appellant's argument fails justifying lack of enablement of explicit "10 um" of Abe.
Furthermore, the Appellant was put on notice as to “Applicant has failed in explaining why they were justified in picking the limited selective number of data points, applying second-order approximation of Excel, and Excels prediction of the future of that approximation” in Office Action 09/17/2020 pg 42 para 1.  Since, the Appellant has not taken the intervening opportunity to even attempt to explain these issues, then, it is taken that the Appellant acquiesces to these issues of “Applicant has failed in explaining why they were justified in picking the limited selective number of data points, applying second-order approximation of Excel, and Excels prediction of the future of that approximation”.


Respectfully submitted,
/ANTHONY R SHUMATE/Primary Examiner, Art Unit 1776                    
Conferees:
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                                                                                                                                                                                            
/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.